Exhibit 10.18

     
(AHCCCS LOGO) [c92860c9286001.gif]
  ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
SECTION A: CONTRACT

             
1. AMENDMENT
  2. CONTRACT   3. EFFECTIVE DATE OF   4. PROGRAM
NUMBER:
 
NO.:
 
CONTRACT:
   
               9
  YH09-0001-04       October 1, 2009   DHCM — ACUTE

5. CONTRACTOR’S NAME AND ADDRESS:
Health Choice Arizona
410 N. 44th Street, Suite 900
Phoenix, AZ 85008
6. PURPOSE OF AMENDMENT: To amend Section D.
7. THE CONTRACT REFERENCED ABOVE FOLLOWS

  A.   Section D, Paragraph 53, Compensation, Subparagraph 11 revised to the
following language:

Reconciliation of Prospective non-MED Costs to Reimbursement: For CYE 09, AHCCCS
will reconcile the Contractor’s prospective non-MED medical cost expenses to
prospective non-MED net capitation paid to the Contractor for dates of service
July 1, 2009 through September 30, 2009. This reconciliation will limit the
Contractor’s profits and losses to 3%. Any losses in excess of 3% will be
reimbursed to the Contractor, and likewise, profits in excess of 3% will be
recouped. Adjudicated encounter data will be used to determine medical expenses.
Refer to the Prospective non-MED Reconciliation Policy included in the ACOM for
further details.
For CYE 10, AHCCCS will reconcile the Contractor’s prospective non-MED medical
cost expenses to prospective non-MED net capitation paid to the Contractor for
dates of service during the contract year being reconciled. This reconciliation
will limit the Contractor’s profits and losses to 2%. Any losses in excess of 2%
will be reimbursed to the Contractor, and likewise, profits in excess of 2% will
be recouped. Adjudicated encounter data will be used to determine medical
expenses. Refer to the Prospective non-MED Reconciliation Policy included in the
ACOM for further details.

     
NOTE: Please sign, date, and return executed file by E-Mail to:
  Mark Held at Mark.Held@azahcccs.gov
 
  Sr. Procurement Specialist
 
  AHCCCS Contracts and
 
  Purchasing and Georgina Maya at
 
  Georgina.Maya@azahcccs.gov

8. EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND
IN FULL EFFECT.
IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT

     
9. SIGNATURE OF AUTHORIZED REPRESENTATIVE:
  10. SIGNATURE OF AHCCCSA CONTRACTING
OFFICER:  
/s/ Carolyn Rose
  /s/ Michael Veit
 
   
TYPED NAME: Carolyn Rose
  TYPED NAME: MICHAEL VEIT
TITLE: Chief Executive Officer
  TITLE: CONTRACTS & PURCHASING ADMINISTRATOR
DATE: Oct 07 2009
  DATE: Oct 02 2009

 

 